19-01450-smb           Doc 1      Filed 12/18/19 Entered 12/18/19 16:14:36             Main Document
                                                Pg 1 of 9



BLANK ROME LLP
1271 Avenue of the Americas
New York, NY 10020
Tel: 212-885-5000
Fax: 212-885-5001
Ira L. Herman

Special Litigation Counsel for Plaintiff

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x

In re:                                                             Chapter 11

WANSDOWN PROPERTIES CORPORATION                                    Case No.: 19-13223 (SMB)
N.V.,

                           Debtor.
---------------------------------------------------------------x

WANSDOWN PROPERTIES CORPORATION
N.V.,

         Plaintiff                                                 Adv. Pro. No. _________________

         v.
AZADEH NASSER AZARI,

         Defendant.

---------------------------------------------------------------x

                                         ADVERSARY COMPLAINT

         Wansdown Properties Corporation N.V. (the “Debtor” or “Plaintiff”), by and through its

undersigned counsel, as and for its complaint against defendant Azadeh Nasser Azari, alleges as

follows:

                                          NATURE OF THE ACTION

         1.      This is an action to avoid a fraudulent conveyance: the execution of an affidavit of

confession of judgment and the resulting judgment in favor of the defendant, Azadeh Nasser Azari,

                                                         1
19-01450-smb         Doc 1     Filed 12/18/19 Entered 12/18/19 16:14:36            Main Document
                                             Pg 2 of 9



in exchange for no consideration whatsoever. Azari, a former employee of Plaintiff, convinced

her long-time supervisor and friend, Gholam Reza Golsorkhi (“Golsorkhi”), to execute the

affidavit of confession of judgment for $2.7 million. Azari gave no consideration in exchange for

the affidavit of confession of judgment nor was it given in satisfaction of any debt owed to Azari.

       2.        Through this action, Plaintiff seeks to avoid the affidavit of confession of judgment

and resulting judgment as constructive fraudulent conveyances for the benefit of Plaintiff’s estate

and creditors.

                                               PARTIES

       3.        Plaintiff Wansdown Properties Corporation N.V. is a limited liability company

incorporated under the laws of Curacao, with its principal place of business at 29 Beekman Place,

New York, NY 10022.

       4.        Defendant Azadeh Nasser Azari (“Azari” or “Defendant”), upon information and

belief, resides at 360 East 55th Street, Apartment 13H, New York, NY 10022.

       5.        Azari is a former employee of Plaintiff.

                                     JURISDICTION AND VENUE

       6.        The United States Bankruptcy Court for the Southern District of New York (the

“Court”) has jurisdiction over this adversary proceeding under 28 U.S.C. § 1334.

       7.        This is a core proceeding under 28 U.S.C. § 157(b)(2).

       8.        Plaintiff confirms its consent, pursuant to rule 7008 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”), to the entry of a final order by the Court in

connection with this Complaint to the extent that it is later determined that the Court, absent

consent of the parties, cannot enter final orders or judgments in connection herewith consistent

with Article III of the United States Constitution.

       9.        Venue is proper in this Court under 28 U.S.C. §§ 1408 and 1409.

                                                   2
19-01450-smb       Doc 1     Filed 12/18/19 Entered 12/18/19 16:14:36              Main Document
                                           Pg 3 of 9



       10.     The statutory predicates for the relief sought herein are 11 U.S.C. §§ 502(b), 502(d),

and 554(b), and N.Y. Debt. & Cred. Law §§ 273, 275, 278 and 279.

       11.     This adversary proceeding concerns the chapter 11 case In re Wansdown Properties

Corporation N.V., Case No. 19-13223 (SMB) currently pending before the Court.

                                     FACTUAL BACKGROUND

I.     Plaintiff’s History and Operations

       12.     Plaintiff was incorporated in 1979 to, among other things, invest and manage the

assets of Princess Achraf Pahlavi.

       13.     Plaintiff’s principal asset and place of business is a residential townhouse located

on Beekman Place in Manhattan (the “Townhouse”).

       14.     Plaintiff is incorporated in Curaçao under Article 38 of the Commercial Code of

the Netherlands Antilles, and continues to exist under the laws of Curaçao.

       15.     Plaintiff is, and has been since its inception, owned by a trust entitled Pelmadulla

Stiftung (the “Foundation”), formed under the laws of the country of Lichtenstein and is

domiciled in Vaduz, Lichtenstein.

       16.     Golsorkhi was hired by the Princess, in or about 1970, in Iran to manage her

personal affairs. When the Princess fled Iran in 1978 during the Iranian revolution, Golsorkhi

continued to work for her in Europe and the United States.

       17.     Golsorkhi became a Managing Director of Plaintiff in 1979, together with

Netherland Antilles Corporation Company, N.V.

       18.     Golsorkhi is not, and has never been, a shareholder of Plaintiff.

       19.     In 1979, Golsorkhi hired Azari to work for Plaintiff as a secretary and she later

became the office manager.

       20.     At all times relevant Azari was an at-will employee of the Plaintiff.

                                                 3
19-01450-smb        Doc 1    Filed 12/18/19 Entered 12/18/19 16:14:36              Main Document
                                           Pg 4 of 9



       21.     Prior to the signing of the Affidavit (as herein defined), Azari never had a written

or oral agreement with Plaintiff regarding her employment or compensation.

       22.     In late 2012, the Foundation took over the management and control of Plaintiff.

The Foundation is the sole shareholder of Plaintiff.

       23.     During the final years of her life, the Princess’s advanced age and deteriorating

health resulted in the Princess spending limited time in New York. Accordingly, Plaintiff’s need

for staff at the Townhouse decreased significantly, and the Foundation sought to reduce Plaintiff’s

expenses, including by reducing and/or terminating the salaries of staff members like Azari.

       24.     The Princess died in January 2016. At the time of the Princess’ death, Azari was

earning $9,000 a month for her services to Plaintiff. Notwithstanding the Princess’ death and the

decreased need for staff at the Townhome, Azari’s employment was maintained with Plaintiff at

the reduced salary of $6,000 per month in the summer of 2016.

       25.     In the fall of 2016, the need for staff at the Townhome further decreased.

Nevertheless, Azari’s employment continued with Plaintiff at the reduced salary of $2,000 per

month starting in December 2016. Azari chose to terminate her employment with Plaintiff rather

than remain employed at the reduced salary.

II.    Azari Procures a Confession of Judgment for No Consideration

       26.     On February 10, 2016, Golsorkhi signed an Affidavit of Confession of Judgment

on behalf of Plaintiff in favor of Azari (the “Affidavit”).

       27.     The Affidavit states that Plaintiff was confessing a judgment in favor of Azari in

the amount of $9,000 per month for the remainder of Azari’s life or a lump sum of $2.7 million,

purportedly in exchange for Azari’s prior loyalty to the Princess and Plaintiff. The Affidavit recites

no other consideration.



                                                  4
19-01450-smb        Doc 1    Filed 12/18/19 Entered 12/18/19 16:14:36              Main Document
                                           Pg 5 of 9



         28.   At the time Golsorkhi signed the Affidavit, there was no debt owing by Plaintiff to

Azari.

         29.   Upon information and belief, the Affidavit was drafted by Azari’s son and attorney,

Nader Mobargha, Esq. (“Mobargha”).

         30.   At the time the Affidavit was executed, Plaintiff was insolvent or rendered insolvent

and had no income.

         31.   On February 12, 2016, Mobargha filed the Affidavit in the Supreme Court of the

State of New York on behalf of Plaintiff, without providing notice to Plaintiff.

         32.   Based on the Affidavit, on April 21, 2016, the Clerk of the Court entered a judgment

in favor of Azari and against Wansdown Properties in the amount of $2.7 million, plus $225 for

filing fees (the “Judgment”).

         33.   At the time the Judgment was entered, Plaintiff was insolvent or rendered insolvent

and had no income.

         34.   On the date the Judgment was entered, there was no debt owing or due by Plaintiff

to Azari.

         35.   On November 3, 2016, Mobargha served notice of entry of the Judgment on

Plaintiff.

III.     Plaintiff Seeks to Vacate the Judgment

         36.   On February 13, 2017, Plaintiff filed a plenary action in the Supreme Court of the

State of New York against Azari seeking to vacate the Judgment.

         37.   In its complaint, Plaintiff asserted that Golsorkhi did not have the authority to bind

Plaintiff by signing the Affidavit.




                                                 5
19-01450-smb        Doc 1     Filed 12/18/19 Entered 12/18/19 16:14:36             Main Document
                                            Pg 6 of 9



        38.     Azari moved to dismiss the complaint on the basis that Plaintiff’s controlling

corporate documents provided Golsorkhi, in his position as president and managing director, with

the authority to bind Plaintiff.

        39.     On October 17, 2017, the Supreme Court denied Azari’s motion to dismiss, holding

that Azari had not conclusively established her position with documentary evidence, and that

Wansdown had stated a cause of action. In particular, the Supreme Court recognized that the key

factual issue in the case was whether Golsorkhi had the authority to sign the Affidavit was a factual

issue which needed to be addressed at trial.

        40.     On November 10, 2017, Azari filed a Notice of Appeal of the Supreme Court’s

Order to the Appellate Division First Department.

        41.     On November 18, 2018, the First Department reversed and dismissed Plaintiff’s

complaint, holding that Plaintiff’s corporate documents refuted Plaintiff’s claim that Golsorkhi

lacked authority.

IV.     Plaintiff’s Bankruptcy Filing

        42.     On October 8, 2019 (the “Petition Date”), Plaintiff filed a voluntary petition for

relief under chapter 11 of the title 11 of the United States Code (the “Bankruptcy Code”) in this

Court. Plaintiff continues to operate its business as a debtor in possession. No trustee has been

appointed in this case and no Official Committee of Unsecured Creditors has been formed.

        43.     On November 6, 2019, the Court entered an order [D.I. 18] setting December 31,

2019, as the last day to file a proof of claim against Plaintiff.

        44.     Plaintiff filed its schedules of assets and liabilities on October 21, 2019 [D.I. 13].

As reflected in those schedules, there were and are creditors holding unsecured claims against

Plaintiff that have not been satisfied.



                                                   6
19-01450-smb        Doc 1    Filed 12/18/19 Entered 12/18/19 16:14:36            Main Document
                                           Pg 7 of 9



        45.     On December 12, 2019, Azari filed a proof of claim alleging that she holds a

secured claim in the amount of $3,605,152.23 based on the Judgment. See Claim No. 6.

                                   FIRST CAUSE OF ACTION
              (Avoidance of Fraudulent Conveyance Under 11 U.S.C. § 544(b) and
                        N.Y. Debt. & Cred. Law § 273, 278 and/or 279)

        46.     Plaintiff repeats and realleges the allegations contained in all prior paragraphs as

though fully set forth herein.

        47.     Plaintiff did not receive fair consideration for the obligation set forth in the

Affidavit or for entry of the Judgment.

        48.     Plaintiff was insolvent at the time the Affidavit was executed and at the time the

Judgment was entered or, in the alternative, Plaintiff became insolvent as a result of the execution

of the Affidavit or entry of the Judgment.

        49.     At all relevant times there was and is at least one creditor who held and holds

matured or unmatured unsecured claims against Plaintiff that were and are allowable under section

502 of the Bankruptcy Code.

        50.     As a result of the foregoing, Plaintiff is entitled to judgment under sections 273,

278, and 279 of the New York Debtor and Creditor Law and section 544(b) of the Bankruptcy

Code avoiding the obligation set forth in the Affidavit and the entry of the Judgment and directing

that they be set aside.

                                 SECOND CAUSE OF ACTION
              (Avoidance of Fraudulent Conveyance Under 11 U.S.C. § 544(b) and
                        N.Y. Debt. & Cred. Law § 275, 278 and/or 279)

        51.     Plaintiff repeats and realleges the allegations contained in all prior paragraphs as

though fully set forth herein.

        52.     Plaintiff did not receive fair consideration for the obligation set forth in the

Affidavit or for the entry of the Judgment.

                                                 7
19-01450-smb         Doc 1     Filed 12/18/19 Entered 12/18/19 16:14:36             Main Document
                                             Pg 8 of 9



        53.      At the time the Affidavit was executed and at the time the Judgment was entered,

Plaintiff had no income and no ability to pay the amount of the obligation or the Judgment.

        54.      At all relevant times there was and is at least one creditor who held and holds

matured or unmatured unsecured claims against Plaintiff that were and are allowable under section

502 of the Bankruptcy Code.

        55.      As a result of the foregoing, Plaintiff is entitled to judgment under sections 275,

278, and 279 of the New York Debtor and Creditor Law and section 544(b) of the Bankruptcy

Code annulling the obligation set forth in the Affidavit and the entry of the Judgment and directing

that they be set aside.

                                    THIRD CAUSE OF ACTION
                    (Disallowance of Claim under 11 U.S.C. § 502(b) and (d))

        56.      Plaintiff repeats and realleges the allegations contains in all prior paragraphs as

though fully set forth herein.

        57.      By proof of claim dated December 12, 2019 (the “Claim”), Azari has asserted a

secured claim in the amount of $3,605,152.23 based on the Judgment.

        58.      The Claim is not supported by the books and records of Plaintiff and is only

supported by the Affidavit and Judgment. To the extent the Affidavit and Judgment are annulled

and set aside, the Claim must also be disallowed.

        59.      As a result of the foregoing, Plaintiff is entitled to an order disallowing the Claim.

                                         PRAYER FOR RELIEF

        WHEREFORE, Plaintiff requests that the Court enter judgment in favor of Plaintiff and

against Azari:




                                                   8
19-01450-smb      Doc 1     Filed 12/18/19 Entered 12/18/19 16:14:36              Main Document
                                          Pg 9 of 9



       1.     annulling and setting aside the Affidavit and Judgment as a fraudulent conveyance

under sections 273, 278, and 279 of the New York Debtor and Creditor Law and section 544(b) of

the Bankruptcy Code;

       2.     annulling and setting aside the Affidavit and Judgment as a fraudulent conveyance

under sections 275, 278, and 279 of the New York Debtor and Creditor Law and section 544(b) of

the Bankruptcy Code;

       3.     disallowing the claim or claims of Azari; and

       4.     granting Plaintiff such other and further relief as may be just and proper.

 Dated: New York, New York
        December 18, 2019
                                                    BLANK ROME LLP

                                                    By:    /s/ Ira L. Herman
                                                           Ira L. Herman
                                                    1271 Avenue of the Americas
                                                    New York, NY 10020
                                                    Tel: 212-885-5000
                                                    Fax: 212-885-5001

                                                    Special Litigation Counsel for Plaintiff




                                                9
